UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K /A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 14, LIBERTY ALLIANCE, INC. (Exact name of registrant as specified in its charter) Delaware (State of Incorporation) 000-52746 (Commission File No.) 87-0438200 (IRS Employer ID No.) Room B, Second Floor, M-10, Central (W.) Shenzhen High-Tech Park Shenzhen People’s Republic of China (Address of Principal Executive Offices) (+86 755 Registrant’s Telephone Number, Including International Code and Area Code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): rWritten communications pursuant to Rule 425 under the Securities Act (17 CFR.425) rSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) rPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) rPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 EXPLANATORY NOTE This Amendment No.1 to Form8-K (this “Amendment No. 1”) amends the Current Report on Form8-K originally filed with the U.S. Securities and Exchange Commission ( the “SEC”) on May 20, 2008 (the “Original Report”), of SinoHub, Inc., a
